Citation Nr: 1041603	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis, L4-
L5, status post L4-L5 laminectomy and foraminotomy and L4- L5 
fixation with fusion, currently evaluated as 50 percent 
disabling, excluding the period of March 6, 2006 to September 30, 
2006, when a temporary 100 percent evaluation was assigned.

2.  Entitlement to a separate compensable evaluation for 
radiculopathy of the right lower extremity secondary to a 
service-connected back disability.

3.  Entitlement to a separate compensable evaluation for 
radiculopathy of the left lower extremity secondary to a service-
connected back disability.

4.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU) prior to October 10, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to September 
1987.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from  rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.  

On June 7, 2005, the RO granted an increased evaluation of 50 
percent for spondylolisthesis, L5 (formerly evaluated as chronic 
low back pain).  The notice letter that accompanied the rating 
decision is dated June 13, 2005.  In May 2005, the Veteran 
submitted VA treatment records.  The accompanying letter from the 
Veteran's representative stated that the records were 
"supporting evidence in conjunction with the currently pending 
request for an increased evaluation for a back condition."  A 
notation on the representative's letter shows that the treatment 
records were not reviewed until June 14, 2005 - the day after the 
June 2005 rating decision was issued.  The RO treated these 
records as a request to reopen the Veteran's increased rating 
claim, and continued the 50 percent evaluation in a July 2005 
rating decision.  The Board disagrees, and construes the letter 
as a timely notice of disagreement with the June 2005 rating 
decision.  

In a June 2006 rating decision, the RO granted a temporary 100 
percent evaluation from March 6, 2006 to September 30, 2006 under 
38 C.F.R. § 4.30 for convalescence purposes associated with the 
Veteran's lumbar surgery.  In November 2006, the Veteran 
requested that the temporary total evaluation be extended. 

In a March 2007 rating decision, the RO granted TDIU and service-
connection for scar, postoperative residual to lumbar surgery, 
with an effective date of October 10, 2006 for both claims.  The 
RO noted that it had not acted upon the claim for extended 
convalescence benefits, finding that "the grant of benefits for 
individual unemployability is considered the greater benefit."  
The Veteran filed a notice of disagreement with respect to the 
TDIU claim only.
  
The issues have been modified as reflected on the cover to 
comport with the evidence of record.

The Veteran was scheduled to appear at a Travel Board hearing 
before a Veterans Law Judge but failed to report as requested.  
As such, the request for a hearing is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2010).

On appeal in May 2009, the Board remanded the case for additional 
development, to include obtaining Social Security Administration 
(SSA) records.

In July 2010, the Veteran submitted additional evidence that had 
not been considered by the RO.  A remand pursuant to 38 C.F.R. § 
20.1304 is not necessary, however, as the Veteran's 
representative submitted a waiver of RO consideration of this 
evidence in August 2010.

The Board is referring the Veteran's service-connected 
scar claim back to the RO for additional development.  The 
RO must revisit the effective date for service connection 
in light of the Remand Order below.  

The issue of entitlement to a finding of TDIU prior to October 
10, 2006 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's back disability is manifested by a diagnosis of 
spondylolisthesis, L4-L5, status post L4-L5 laminectomy and 
foraminotomy and L4- L5 fixation with fusion, range of motion 
limited to 20 degrees of flexion, no physician-prescribed bed 
rest, and bilateral radiculopathy into the lower extremities.

2.  The Veteran's service-connected lumbar spine disability 
includes radiculopathy of the right lower extremity manifested by 
pain, with objective evidence of no more than slight loss of 
motor function.

3.  The Veteran's service-connected lumbar spine disability 
includes radiculopathy of the left lower extremity manifested by 
pain, with objective evidence of no more than slight loss of 
motor function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 50 percent, for 
spondylolisthesis, L4-L5, status post L4-L5 laminectomy and 
foraminotomy and L4- L5 fixation with fusion, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2010).

2.  The criteria for a separate evaluation of 10 percent, but no 
higher, for radiculopathy of the right lower extremity are met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2010).

3.  The criteria for a separate evaluation of 10 percent, but no 
higher, for radiculopathy of the left lower extremity are met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the initial 
claim for service connection for TDIU was granted in the March 
2007 rating decision appealed, and the current appeal arises from 
the Veteran's disagreement with the rating and effective date 
originally assigned.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated; it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2005.  The RO provided the appellant with notice 
of the criteria for assigning disability ratings and effective 
dates in March 2006, subsequent to the initial adjudication.  
While the March 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case dated 
September 2008 and June 2010, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  The letter 
notified the Veteran that in order to substantiate his claim, the 
evidence must show that his service-connected condition had 
gotten worse.  This is deemed sufficient, as notice described in 
38 U.S.C. 
§ 5103(a) need not be veteran-specific and generic notice is all 
that is required under Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-Flores 
v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and VA treatment 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions as 
to the severity of the lumbar spine disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  Analysis 

The RO originally granted service connection for chronic low back 
pain in October 1987.  A 10 percent rating was originally 
assigned.  Rating decisions dated from December 1989 to December 
1999 continued the 10 percent rating for the back disability.

The Veteran filed his current increased rating claim for the 
lumbar spine in March 2005 and the RO granted an increased, 50 
percent, rating for spondylolisthesis, L4-L5, status post L4-L5 
laminectomy and foraminotomy and L4- L5 fixation with fusion, 
effective March 23, 2005.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4 will be considered, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).   Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Veteran's back disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5239, which is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.   Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2010)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the 
past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2010)).  

December 2004 X-rays showed desiccation of the L4/5 disc without 
loss of height and a central disc protrusion at this level 
without significant spinal canal compromise; bilateral 
spondylolysis of L5 with no evidence of spondylolistheses; a 
broad-based disc bulge of L5/S1 without canal compromise, and 
facet joint degenerative changes.   

A January 2005 ECG was normal.  The clinician prescribed a cane.

A February 2005 MRI showed small central disc protrusion at L4-L5 
and disc bulge at L5-S1 with bilateral pars intra-articularis 
defect without spondylolisthesis.

March 2005 X-rays showed grade I spondylolisthesis of L5 on S1, 
some increase in lordosis, and minimal hypertrophic changes in 
upper lumbar area.  On physical examination, the Veteran's gait 
was slow and guarded, and he utilized a cane on the left for 
support.  He could walk on his toes and heels, but the right heel 
walk induced pain.  Flexion was within normal limits without 
pain, but moving from flexion to extension caused remarkable 
pain.  Extension was limited to 5 degrees and induced lumbosacral 
pain that radiated into the right leg.  Left lateral flexion and 
rotation was within normal limits, without pain.  Right lateral 
flexion and rotation induced lumbosacral pain and right leg pain.  
Kemp's testing was positive on the right with right leg pain.  
There was no atrophy.  Seated straight leg raising was negative 
bilaterally.   Supine straight leg raising was positive on the 
right (30 degrees) and on the left (70 degrees).  Fabere's 
testing was negative bilaterally.  Nachlas testing was positive 
on the right.  Pulses were well felt bilaterally.  Spine 
alignment was antalgic with mild left lateral flexion.  Sensory, 
muscle, and motor testing were normal.  There was spinous 
process, sciatic notch, and myofascial  tenderness.  The 
assessment was lumbar pain with radicular symptoms and muscle 
spasm, and right hip pain and piriformis syndrome.

In April 2005, the Veteran complained of a loss of strength and 
sensation in his right leg in addition to his ongoing low back 
pain.  He received an epidural steroid injection and a TENS unit.

A May 2005 VA examination report shows that the Veteran reported 
popping and locking in his back.  He complained of significant 
pain from the right buttocks, down the right leg and foot, of two 
years' duration.  He described the pain as sharp with occasional 
numbness.  He stated that if he tried to walk when he had pain 
and numbness that the leg became quite weak and began to drag.  
The Veteran used a cane in his left hand.  He denied using a back 
brace.  The examiner stated that the Veteran was severely limited 
in his activities.  He could walk one block and could stand with 
the support of his cane for 15 minutes.  He noted sharp pain with 
standing or weight bearing on the right lower extremity.  He 
notes residual aching in the right leg when lying down.  The 
Veteran had reportedly been unemployed for two years because of 
his back and leg pain.  The back and leg pain interfered with his 
ability to do house and yard work.  He did some light house work 
with frequent rest periods.  There was no loss of bowel or 
bladder control.  He was able to perform activities of daily 
living without assistance.  The Veteran reported additional 
limitations with repetitive use, to include pain, numbness, and 
weakness of the leg.  He denied having any flare-ups that 
required bed rest.  Prescription pain medication and an epidural 
steroid injection did not alleviate the pain.

Upon physical examination, the examiner noted a limp on the right 
leg.  The Veteran stood with his weight on the left lower 
extremity and the pelvis tilted toward the left, which produced a 
functional scoliosis in the lower lumbar spine.  There was 
tenderness in the right L5 area and, when deep palpation was 
done, the pain ran down the right leg.  There was paraspinous 
muscle tightness on the right side only.  Flexion was to 20 
degrees, extension was to 10 degrees, lateral bend left and right 
was to 15 degrees, and rotation left and right was to 20 degrees.  
All motion was limited by back pain.  Straight leg raising 
produced buttocks and leg pain and was considered positive 
bilaterally at 90 degrees with positive LaSegue's testing.  The 
sensory examination showed loss of sharp sensation of the entire 
dorsum of the right foot and ankle  There was sharp sensation in 
the lateral portion of the right foot, but it was intact on the 
medial portion.  There was also loss of sharp sensation in the 
leg in the L4, S1 deratomes.  On the left side, sensation was 
completely intact.  Babinski reflex was negative.  Deep tendon 
reflexes were 0 patella and 2+ Achilles bilaterally.  Motor 
strength was 5/5.  The impression was spondylolisthesis L5 with 
signs and symptoms of nerve root irritation.  The examiner 
commented that while the MRI did not show evidence of nerve root 
entrapment, "the physical examination and the history are 
certainly consistent with it."  He opined that the Veteran was 
"fairly incapacitated by his back and leg pain and has been 
unable to work for the past two years."  The examiner further 
stated that "[u]ntil there is some type of successful treatment 
of his back pain, which may involve surgery, he is considered 
disabled from any employment, except completely sedentary."

In June 2005, the Veteran underwent a discogram at L4-5 and L5-
S1.  The Veteran reported that his occupation was handyman and 
that he was not on disability.

In July 2005, the Veteran underwent an Intradiscal Electrothermal 
Annuloplasty (IDET) at L4-5 to an effort to alleviate his back 
pain.

In January 2006, the Veteran complained of numbness from the hips 
down with off-and-on weakness in the legs.

In February 2006, the Veteran reported that he was unable to work 
because of his back pain.  He complained that his major pain was 
radicular in nature, and stated that he had "fallen a couple of 
times."  The back pain was worse when standing and walking.

In March 2006, the Veteran underwent surgery that consisted of an 
L4 foraminotomy and an L4-5 fusion and instrumentation.  A few 
weeks after the surgery, the Veteran reported that his radiating 
pain had cleared completely, but that his back pain was somewhat 
worse than before the surgery.  By May 2006, the radiating pain 
was back.

A March 2007 VA examination report shows that the Veteran 
complained of chronic low back pain that occurred daily.  The 
pain radiated down both legs completely to both ankles every day.  
He described the pain as sharp and rated it 10/10 "most of the 
time."  The Veteran took prescription pain medication to include 
Hydrocodone and Morphine, which did not alleviate the pain.  A 
TENS unit helped "some."  He also complained of associated 
numbness in the right leg that came and went, averaging once a 
day and lasting 2-5 minutes.  He reported that the March 2006 
surgery had made his back "10 times worse."  His main problem 
was the inability to walk without a walker.  The Veteran also 
complained of frequent muscle spasms in his back, as well as 
frequent twitching and vibrating sensations in his legs.  He used 
a lumbar brace when he had severe pain.  He had no occupation.  
He denied additional limitations with flare-ups.  The Veteran 
reported 30-40 incapacitating episodes in the past year lasting 
1-2 days.  He denied urinary or fecal incontinence.
	
Upon physical examination, there was forward flexion to 20 
degrees with pain in the entire lumbar spine at 20 degrees, minus 
70 degrees secondary to pain.  Extension was to 10 degrees with 
pain in the entire lumbar spine at 10 degrees.  Left and right 
lateral flexion was to 10 degrees with pain in the entire lumbar 
spine.  Left and right lateral flexion was to 10 degrees with 
pain in the entire lumbar spine.  Active range of motion did not 
produce any weakness, fatigue, or incoordination.  There was no 
additional loss of range of motion with repetitive movement times 
three.  Foot drop was negative bilaterally.  There was normal 
pinprick and normal strength in the lower extremities.  Motor 
skills were normal.  There was no muscle atrophy or spasms.  
Straight leg raising on the left was to 20 degrees, producing low 
back pain.  Straight leg raising on the right was to 10 degrees, 
producing low back pain.  The diagnosis was spondylolisthesis, 
L4-L5, status post L4-L5 laminectomy and foraminotomy, and L4-L5 
fixation with fusion.  The examiner determined that the Veteran 
had chronic low back pain with severe disability, and that he had 
not worked in three years because of back pain.  The examiner 
wrote:  "He can no longer walk very far, stand, and especially 
cannot bend over to do handyman type work."  

A rating higher than 50 percent is not warranted, as there is no 
medical evidence of unfavorable ankylosis of the entire spine.  
Moreover, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, there is no medical 
evidence of incapacitating episodes having a total duration of at 
least six weeks in the past 12 months.  The March 2007 VA 
examination report notes that the Veteran reported 30-40 
incapacitating episodes in the past year with each lasting 1-2 
days.  
While the Veteran has gone on bed rest on his own initiative, 
there is no medical evidence of physician-prescribed bed rest.  
Thus, a higher rating under the rating criteria for 
intervertebral disc syndrome is inapplicable.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has painful 
motion in the lumbar spine and has physical limitations as a 
result of his lumbar spine disability.  This functional 
impairment, however, is considered by the 50 percent rating 
assigned under Diagnostic Codes 5239.  Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.

Other than TTD for the period of March 6, 2006 to September 30, 
2006, the level of impairment in the lumbar spine has been 
relatively stable throughout the appeals period, and has never 
been worse than what is warranted for the rating assigned.  
Therefore, any further application of staged ratings (i.e., 
different percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evidence more closely approximates the criteria for a 50 
percent evaluation for the lumbar spine disability.  38 C.F.R. § 
4.7.  The preponderance of the evidence is against the claim for 
increase and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

The medical evidence does show evidence of radiculopathy in the 
bilateral lower extremities.  In March 2005, the Veteran had 
complaints of pain in the right leg.  In May 2005, he reported 
pain and numbness in the left leg, and decreased sensation was 
noted in the lower right extremity; the examiner diagnosed nerve 
root irritation.  In January 2006, the Veteran complained of 
numbness in both legs.  In March 2007, he reported pain in both 
legs and numbness in the right leg.    

The rating criteria for the spine allow for separate neurological 
evaluations.  The evidence shows that separate 10 percent ratings 
are warranted under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for mild incomplete paralysis of 
the sciatic nerve.   A rating higher than 10 percent is not 
warranted, as decreased sensation in the lower extremities does 
not more closely approximate the criteria for moderate incomplete 
paralysis.  The Veteran is still able to walk, albeit it with the 
assistance of a walker or cane; and while sensory examination 
shows decreased feeling in the right lower extremity, there is 
not any impairment close to absence of feeling in the lower 
extremities.

Therefore, separate 10 percent evaluations are warranted under 38 
C.F.R. § 4.124a, Diagnostic Code 8520 for radiculopathy of the 
bilateral lower extremities.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
spondylolisthesis, L4-L5, status post L4-L5 laminectomy and 
foraminotomy and L4- L5 fixation with fusion,  is denied.

Entitlement to a separate 10 percent evaluation for radiculopathy 
of the right lower extremity is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for radiculopathy 
of the left lower extremity is granted, subject to the rules and 
payment of monetary benefits.


REMAND

The Veteran seeks an earlier effective date for the grant of 
TDIU.  Specifically, he argues that the date of entitlement 
should be October 25, 1991, the date of a VA examination; January 
4, 2004, the date when SSA found him to be disabled; March 2, 
2005, the date he filed the increased rating claim for his back 
disability; or June 20, 2005.  The Veteran has consistently 
stated that he has not worked since 2005 due to his service-
connected back and leg disabilities.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on a claim for 
increase (which includes a claim for a total rating for 
compensation based upon individual unemployability) shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date for a 
claim for increase may be granted prior to the date of claim if 
it is ascertainable that an increase in disability had occurred 
within one year from the date of claim.  If it is factually 
ascertainable that the increase in disability occurred outside of 
this timeframe; i.e., sometime prior to the one-year period 
preceding the date of claim, then the effective date is the date 
of claim.  38 U.S.C.A. 
§§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one 
or both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, are considered one 
disability for the purpose of calculating the 60 percent 
disability or 40 percent disability in combination.  Where the 
schedular requirements for TDIU under 38 C.F.R. § 4.16(a) are not 
met, TDIU may still be granted under 38 C.F.R. § 4.16(b) where 
the evidence shows that the Veteran is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 
34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
Veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed which 
meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

Service connection for chronic low back pain was granted in an 
October 1987 rating decision, and the RO assigned a 10 percent 
evaluation, effective from September 16, 1987.  This evaluation 
was confirmed and continued by rating decisions dated in December 
1989, November 1991, December 1993, and September 1999.  There is 
no communication from the Veteran that indicates an intent to 
apply for TDIU during this time period.  In addition, there is no 
evidence of record that the Veteran was unemployed during this 
time.  Therefore, the October 1991 VA examination cannot be 
considered an informal claim for TDIU for purposes of 38 C.F.R. 
§ 3.155.  See Norris v. West, 12 Vet.App. 413, 417 (1999).  

Following the September 1999 rating decision that continued the 
10 percent evaluation for his service-connected back disability, 
the next document filed by the Veteran or his representative that 
could be interpreted as a claim for TDIU is the claim for 
increase received on March 23, 2005.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009) (finding that any claim for increased 
evaluation properly includes consideration of entitlement to 
TDIU).

Even though SSA records document a finding of unemployability as 
early as January 2004, they cannot be accepted as a claim any 
earlier than the date they were received, which was after June 
2009.  See 38 C.F.R. § 3.157(b)(2),(3).

There is simply no evidence of record of an unadjudicated claim, 
an informal claim, or intent to file a claim for TDIU prior to 
March 23, 2005.

Despite finding that March 23, 2005 is the date of claim, the 
Board is unable to determine the correct effective date.  The 
effective date assigned - October 10, 2006 - is not the date the 
claim was actually received.  The RO mistakenly based the 
effective date on when another veteran's Form 21-8940 was 
received.  The RO later acknowledged this clear and unmistakable 
error (CUE) but neglected to remedy it.  See September 2008 
statement of the case.  This error creates additional problems.  
First, the effective date for the increased evaluation determines 
when the Veteran meets the schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a).  Second, the Veteran is only entitled 
to a 50 percent evaluation, as opposed to 100 percent, for his 
service-connected back disability from October 2006.  Finally, as 
discussed above, the October 2006 effective date for the 
Veteran's service-connected surgical scar is incorrect.

In addition, the Board cannot determine whether the Veteran was 
unemployable at any time in the year prior to March 23, 2005 
based on the evidence of record.  At the time the Veteran filed 
his March 2005 increased evaluation claim, he requested that the 
RO obtain his medical records from the Las Vegas VAMC.  A 
November 2004 treatment report notes that the Veteran had 
recently moved to Texas from Las Vegas.  He stated that his 
doctor at the Las Vegas VAMC had recommended lumbar surgery.  The 
clinician reviewed the Veteran's Las Vegas treatment records, but 
found no neurosurgery consultation or MRI.  A January 2005 
treatment report notes that the Veteran was an entertainer and 
had been unemployed for three months because of the move.  All VA 
records are constructively of record.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the Veteran's Las Vegas VAMC  
treatment records should be obtained and associated with the 
claim file. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain outstanding VA treatment records 
from the   Las Vegas, Nevada VAMC from 
March 2004 to November 2004, and 
updated VA treatment records from the 
Dallas, Texas VAMC and all associated 
clinics.

2.	Next, determine whether the claim 
should be referred to the Director of 
the Compensation and Pension Service 
for consideration of a finding of TDIU 
on an extraschedular basis under 38 
C.F.R. § 4.16(b).

3.	Finally, readjudicate the claim on 
appeal using March 23, 2005 as the date 
of claim.  If the benefit sought 
remains denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


